Citation Nr: 0843854	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, to include PTSD.

2. Entitlement to a total rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972 and April 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
2004 and February 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.

A rating decision issued in January 2007 granted service 
connection for hemorrhoids and assigned an initial 10 percent 
rating.  The veteran then filed a timely notice of 
disagreement with the initial rating.  A statement of the 
case (SOC) was issued; however, the record does not show that 
the veteran has perfected his appeal as to this issue.  
Hence, the issue of entitlement to an initial rating in 
excess of 10 percent for service-connected hemorrhoids is not 
before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his November 2004 claim for a TDIU rating, the veteran 
indicates that he is in receipt of disability benefits from 
the Social Security Administration (SSA). The records 
associated with the application for these benefits are not in 
the claims file. When VA has notice prior to the issuance of 
a final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 
11 Vet. App. 163, 169 (1998).

Further, the most recent VA treatment record in the claims 
file is dated in May 2008.  As the veteran appears to receive 
treatment from the Lexington VA Medical Center (VAMC) on a 
regular basis, records from May 2008 onward should also be 
requested.

Accordingly, the case is REMANDED for the following action:

1.	Request VA treatment records dated from 
May 2008 onward from the Lexington 
VAMC.

2.	Request records relevant to the 
veteran's application for disability 
benefits from the SSA, to include the 
award letter. All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

3.	After completing the above actions and 
any other development as may be 
indicated, the veteran's claims should 
be readjudicated, to include all 
evidence received since the June 2008 
supplemental SOC (SSOC).  The veteran 
and his representative should then be 
issued another SSOC.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




